DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 01/31/2022. 
Applicant’s amendments to the claims are sufficient to overcome the claim objections and rejections presented in the previous office action.

Claim Status
4.	Claims 1-2, 4-6, and 23 have been previously presented.
5.	Claims 3, 15-16, and 21 have been cancelled.
6.	Claims 7-14 have been presented in original form.
7.	Claims 17-20, 22, and 24-25 have been amended.
8.	Claim 26 has been added.
9.	Claims 1-2, 4-14, 17-20, and 22-26 are currently pending in the application.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 26 recites the limitation "the operating configuration" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
12.	Claims 1-2, 4-14, 17-20, and 22-25 are allowable over the prior art of record.
13.	Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, the RFID tag being electromagnetically exposed on the bottom surface and comprising an RFID antenna at least partially protruding from the bottom surface as recited in claim 1; writing RFID information to the RFID tag using an RFID writer positioned at least partially within the housing as recited in claims 22 and 24; wherein the housing is electromagnetically shielding, and wherein attaching the smart label comprises aligning the RFID tag with a dielectric interface in the electromagnetically shielding housing as recited in claim 23; and wherein the body comprises at least one layer providing electromagnetic shielding to attenuate electromagnetic emissions radiating from a region of the housing to which the label is fastened as recited in claim 25.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Eidelman et al. (US 2015/0074296) discloses a method for externally configuring a device.
Howarth et al. (US 2008/0204199) discloses a method for remotely configuring a device.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887